Case 1:20-cv-09518-AT Document18 Filed 02/11/21 Page 1of1

USDC SDNY
BARNES DOCUMENT
B I S IACCARINO & ELECTRONICALLY FILED

SHEPHERD LLP DOC #:

DATE FILED: 212021

 

weet eee ee tee NYY Watuice, ACU CU
3 Surrey Lane Hempstead, NY 11550 Lauren M. Kugielska*
Tel: 516.483.2990 Fax: 516.483.0566 Giacchino J. Russo *Also Admitted in NJ

February 9, 2021

VIA ECF

Honorable Analisa Torres, U.S.D.J.
United States District Court, S.D.N-Y.
500 Pearl Street

New York, New York 10007

Re: Trustees of the Pension Plan of the Pension Fund of Amalgamated Production &
Service Employees Local 22, et al. v. The Goldberger Company

Case No.: 20-cv-09518(AT
Dear Judge Torres,

This firm represents Plaintiffs Trustees of the Pension Plan of the Pension Fund of
Amalgamated Production & Service Employees Local 22, et al. in the above referenced matter.
The Court entered an Order [ECF No. 13], directing Plaintiffs to move for default judgment by
February 15, 2021. I am in the process of gathering documents from Plaintiffs in support of
Plaintiffs’ motion for default judgment. In light of the foregoing circumstances, Plaintiffs
respectfully request an extension to move for default judgment until March 8, 2021.

This constitutes Plaintiffs’ second adjournment request to the Court in this matter. The
Defendant has not entered an appearance in this action.

I appreciate your time and attention to this matter.

Respectfully yours,

GRANTED. By March 8, 2021, Plaintiffs shall move

for a default judgment. Lauren M. Kugielska

Lauren M. Kugielska
SO ORDERED.

Dated: February 11, 2021

New York, New York O}-

ANALISA TORRES
United States District Judge

 
